Title: William Smith Shaw to Abigail Adams, 8 June 1800
From: Shaw, William Smith
To: Adams, Abigail


				
					My dear Aunt
					Washington City June 8th 1800
				
				The last letter I wrote you was from Frederick Town. I should have written to you more frequently, while on the road and sooner after our arrival in this city, had it not been for the concourse of people, from the time of his reaching entering, till he left a house, which continnually surrounded the P——t, and which, in this warm weather, was infinitely more fatigueing than his journey. We arrived at Georgetown on tuesday to dine. A large number of the citizens went out about four miles to meet the P——t and escorted him into town, where his presence appeared to give universal satisfaction. Yesterday a dinner was given by the inhabitants of Georgetown, at

which were present nearly seventy gentlemen— Joy and conviviality were the order of the day. The President is highly gratifyed with the situation of the city—finds the public buildings in a much greater forwardness than he expected. One wing of the capitol is nearly compleated—a sufficient number of rooms in the Presidents house, will no doubt be ready by the fall. Some of the furniture is already arrived and in the house.— The season here is, it is calculated, about a fortnight earlier than in Philadelphia. Strawberries, which they have had in very great abundance, are almost gone. We have had cherries, peas—beans cucumbers, potatoes &c. ever since we came into town, none of which were forced.— On thursday we dined at General Mr. Johnson’s—they are all very well and desire to be affectionately remembered to you. Mr. Cranch returned from the court at Annapolis yesterday. He, Mrs. Cranch & the children are all very well.— Gen. Marshall is at Alexandria & is expected here, this day.— The probability is, that the President will not leave this city for Philadelphia much before the 15th. of this month—goes to Mount Vernon on monday—the citizens of Alexandria meet him at the ferry & have invited him to dine with them on Wednesday, as he returns, which he has accepted. No letters have been received from you since you left N. York—we were however made very happy by hearing that you had safely arrived at Quincy by B. Russels paper.
				In haste and with respect I am my dear Aunt / Yours &c
				
					Wm S Shaw.
				
			